 

Exhibit 10.1

 

AMENDMENT NO. 9 TO
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This Amendment No. 9 to Second Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is dated as of August 18, 2016,  among Avnet
Receivables Corporation, a Delaware corporation (“Seller”), Avnet, Inc., a New
York corporation (“Avnet”), as initial Servicer (the Servicer together with
Seller, the “Seller Parties” and each a “Seller Party”), each of the entities
party hereto identified as a “Financial Institution” (together with any of their
respective successors and assigns hereunder, the “Financial Institutions”), each
of the entities party hereto identified as a “Company” (together with any of
their respective successors and assigns hereunder, the “Companies”) and JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as
agent for the Purchasers or any successor agent hereunder (together with its
successors and assigns hereunder, the “Agent”), amending the Second Amended and
Restated Receivables Purchase Agreement, dated as of August 26, 2010, as amended
by Amendment No. 1 thereto, dated as of December 28, 2010, Amendment No. 2
thereto, dated as of August 25, 2011, Amendment No. 3 thereto, dated as of March
7, 2012, Amendment No. 4 thereto, dated as of August 23, 2012, Amendment No. 5
thereto, dated as of August 22, 2013, Amendment No. 6 thereto, dated as of
August 21, 2014, Amendment No. 7 thereto, dated as of May 22, 2015 and Amendment
No. 8 thereto, dated as of March 16, 2016, each among the Seller Parties, the
Financial Institutions party thereto, the Companies party thereto, and the Agent
(the “Original Agreement,” and as further amended, modified or supplemented from
time to time, the “Receivables Purchase Agreement”). 

RECITALS

The parties hereto are the current parties to the Original Agreement and they
now desire to amend the Original Agreement, subject to the terms and conditions
hereof, as more particularly described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Definitions Used Herein.   Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Original Agreement.

Section 2. Amendment.  Subject to the terms and conditions set forth herein, the
Original Agreement is hereby amended as follows:

(a) The tenth paragraph of the Preliminary Statements to the Original Agreement
is hereby deleted in its entirety.

(b) The definition of “LIBO Rate” in Exhibit I to the Original Agreement is
hereby deleted in its entirety and replaced with the following:



--------------------------------------------------------------------------------

 

Amendment No. 9 to

Avnet Receivables Purchase Agreement

““LIBO Rate” means the sum of (i) (x) with respect to Chariot Funding LLC and
PNC Bank, National Association, the Daily/90 Day LIBOR Rate, as defined in
Schedule C, or (y) with respect to the other Financial Institutions, subject to
the limitation contained in the last sentence of Section 4.1, (a) the rate per
annum (rounded upwards, if necessary, to the next 1/100 of 1%) appearing on
Reuters Screen LIBOR01 Page1 (or any successor or substitute page) as the London
Interbank offered rate for deposits in U.S. dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of the relevant Tranche
Period and for delivery on the first day of such Tranche Period, for the number
of days comprised therein, and in an amount equal to or comparable to the amount
of the Capital associated with such Tranche Period (provided, that if at least
two such offered rates appear on Reuters Screen LIBOR01 Page1, the rate in
respect of such Tranche Period will be the arithmetic mean of such offered
rates), divided by (b) one minus a percentage (expressed as a decimal) equal to
the daily average during such Tranche Period of the percentage in effect on each
day of such Tranche Period, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor thereto), for determining the aggregate
maximum reserve requirements applicable to “Eurocurrency Liabilities” pursuant
to Regulation D or any other then applicable regulation of such Board of
Governors which prescribes reserve requirements applicable to “Eurocurrency
Liabilities” as presently defined in Regulation D, plus (ii) the Applicable
Margin; provided, however, that if the LIBO Rate as determined herein would be
less than zero percent (0.00%) on any day, for purposes of this Agreement, such
rate shall be deemed to be zero percent (0.00%) for such day.  If for any reason
the foregoing rates are unavailable from the Reuters service, then such rate of
interest shall be based upon another market quotation rate source as determined
by JPMorgan Chase Bank, N.A.”

(c) The definition of “Liquidity Termination Date” in Exhibit I to the Original
Agreement is hereby deleted in its entirety and replaced with the following:

““Liquidity Termination Date” means August 19, 2018.”

(d) The definition of “Purchase Limit” in Exhibit I to the Original Agreement is
hereby amended by replacing $900,000,000 with $800,000,000.

(e) Schedule A to the Original Agreement is hereby deleted in its entirety and
replaced with Schedule A attached hereto. 

(f) The definition of “Company Costs” in Schedule C to the Original Agreement is
hereby amended by replacing clause e. with a new clause e. below and adding a
 new clause g. below:

“e.For any Purchaser Interest purchased by the WFB Company for any day, an
amount equal to (i) the product of (A) the Daily/30 Day LIBOR Rate in respect of
such day, and (B) the aggregate Capital associated with each Purchaser Interest
that shall have been funded by the WFB Company, as applicable, divided by (ii)
360.  “Daily/30 Day LIBOR Rate” shall mean, for any day, a rate per annum equal
to the one-month Eurodollar rate for U.S. dollar deposits as reported on the
Reuters Screen LIBOR01 Page or any other page that may replace such page from
time to time for the purpose of displaying offered rates of leading banks for
London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) on such day, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by WFB, as
applicable, from another recognized source for interbank quotation), in each

2

 

--------------------------------------------------------------------------------

 

Amendment No. 9 to

Avnet Receivables Purchase Agreement

case, changing when and as such rate changes; provided, however, that if the
Daily/30 Day LIBOR Rate as determined herein would be less than zero percent
(0.00%) on any day, for purposes of this Agreement, such rate shall be deemed to
be zero percent (0.00%)  for such day.

g.For any Purchaser Interest purchased by the PNC Company, for any day, an
amount equal to (i) the product of (A) the Daily/90 Day LIBOR Rate in respect of
such day, and (B) the aggregate Capital associated with each Purchaser Interest
that shall have been funded by the PNC Company with the issuance of Commercial
Paper, divided by (ii) 360.  “Daily/90 Day LIBOR Rate” shall mean, for any day,
a rate per annum equal to the ninety (90) day London-Interbank Offered Rate
appearing on the Bloomberg BBAM (British Bankers Association) Page (or on any
successor or substitute page of such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Agent from time to time in accordance with its customary
practices for purposes of providing quotations of interest rates applicable to
U.S. Dollar deposits in the London interbank market) at approximately 11:00 a.m.
(London time) on such day or, if such day is not a Business Day in London, the
immediately preceding Business Day in London; provided, however, that if the
Daily/90 Day LIBOR Rate as determined herein would be less than zero percent
(0.00%) on any day, for purposes of this Agreement, such rate shall be deemed to
be zero percent (0.00%)  for such day.  In the event that such rate is not
available on any day at such time for any reason, then the “Daily/90 Day LIBOR
Rate” for such day shall be the rate at which ninety (90) day U.S. Dollar
deposits of $5,000,000 are offered by the principal London office of the Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m. (London time) on such day; and if the Agent is for any reason unable
to determine the Daily/90 Day LIBOR Rate in the foregoing manner or has
determined in good faith that the Daily/90 Day LIBOR Rate determined in such
manner does not accurately reflect the cost of acquiring, funding or maintaining
a Purchaser Interest, the Daily/90 Day LIBOR Rate for such day shall be the
Alternative Base Rate.”

Section 3. Waiver.  The Agent and each Financial Institution hereby waive their
right to receive an Extension Notice in connection with the extension of the
Liquidity Termination Date contemplated by this Amendment and hereby consent to
the proposed extension of the Liquidity Termination Date as set forth herein.

Section 4. Conditions to Effectiveness of Amendment.  This Amendment shall
become effective as of the date hereof, upon the satisfaction of the conditions
precedent that:

(a) Amendment.  The Agent and each Seller Party shall have received, on or
before the date hereof, executed counterparts of this Amendment, duly executed
by each of the parties hereto.

(b) Fee Letter.  The Agent and each Seller Party shall have received, on or
before the date hereof, executed counterparts of the Fee Letter, dated the date
hereof, duly executed by the Agent, the Financial Institutions, the Companies,
SMBC Nikko Securities America, Inc., as agent for the SMBC Company, and the
Seller.

3

 

--------------------------------------------------------------------------------

 

Amendment No. 9 to

Avnet Receivables Purchase Agreement

(c) Representations and Warranties.  As of the date hereof, both before and
after giving effect to this Amendment, all of the representations and warranties
of each Seller Party contained in the Original Agreement and in each other
Transaction Document shall be true and correct in all material respects as
though made on the date hereof (and by its execution hereof, each Seller Party
shall be deemed to have represented and warranted such); it being understood
that any specific occurrence or occurrences constituting breaches of any
representation or warranty, to the extent waived in writing by the Financial
Institutions and the Companies, ceased to constitute any such breach (solely
with respect to such specific occurrence or occurrences) from and after the date
of such waiver.

(d) No Amortization Event or Potential Amortization Event.  As of the date
hereof, both before and after giving effect to this Amendment, no Amortization
Event or Potential Amortization Event shall have occurred and be continuing (and
by its execution hereof, each Seller Party shall be deemed to have represented
and warranted such); it being understood that any specific occurrence or
occurrences constituting Amortization Events or Potential Amortization Events,
to the extent waived in writing by the Financial Institutions and the Companies,
ceased to constitute Amortization Events or Potential Amortization Events
(solely with respect to such specific occurrence or occurrences) from and after
the date of such waiver.

(e) Renewal Fee.  The Seller shall have paid, by wire transfer of immediately
available funds, the Renewal Fee as defined in and in accordance with the Fee
Letter.

Section 5. Miscellaneous.

(a) Effect; Ratification.  The amendment set forth herein is effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed (i) to be a consent to, or an acknowledgment of, any
amendment, waiver or modification of any other term or condition of the Original
Agreement or of any other instrument or agreement referred to therein or (ii) to
prejudice any right or remedy which the Agent, any Company or Financial
Institution (or any of their respective assigns) may now have or may have in the
future under or in connection with the Receivables Purchase Agreement, as
amended hereby, or any other instrument or agreement referred to therein.  Each
reference in the Receivables Purchase Agreement to “this
Agreement,” “herein,” “hereof” and words of like import and each reference in
the other Transaction Documents to the Original Agreement or to the “Receivables
Purchase Agreement” shall mean the Original Agreement as amended hereby.  This
Amendment shall be construed in connection with and as part of the Receivables
Purchase Agreement and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Receivables Purchase Agreement and
each other instrument or agreement referred to therein, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

(b) Transaction Documents.  This Amendment is a Transaction Document executed
pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

(c) Costs, Fees and Expenses.  Seller agrees to reimburse the Agent and each
Purchaser and its assigns upon demand for all reasonable and documented
out-of-pocket costs, fees and expenses in connection with the preparation,
execution and delivery of this Amendment (including the reasonable fees and
expenses of counsel to the Agent).

(d) Counterparts.  This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original and all of which when taken
together shall constitute one and the same instrument.

4

 

--------------------------------------------------------------------------------

 

Amendment No. 9 to

Avnet Receivables Purchase Agreement

(e) Severability.  Any provision contained in this Amendment which is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f) GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE
LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

(g) WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT
TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

 



5

 

--------------------------------------------------------------------------------

 

Amendment No. 9 to

Avnet Receivables Purchase Agreement

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

 

 

 

AVNET RECEIVABLES CORPORATION,

as Seller

 

 

 

 

By:

/s/ Kevin Moriarty

Name:

Kevin Moriarty

Title:

President

 

 

 

AVNET, INC., as Servicer

 

 

 

 

By:

/s/ Erin Lewin

Name: 

Erin Lewin

Title:

Senior Vice President and General Counsel

 





S-1

 

--------------------------------------------------------------------------------

 

Amendment No. 9 to

Avnet Receivables Purchase Agreement

 

 

 

 

 

 

Commitment:  $136,000,000

CHARIOT FUNDING LLC,

 

as a Company and as a Financial Institution

 

 

 

 

 

 

 

By:

JPMorgan Chase Bank, N.A.,

 

 

its Attorney-in-Fact

 

 

 

 

 

 

 

By:

/s/ John Lindsay

 

Name:

John Lindsay

 

Title:

Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent

 

 

 

 

 

 

 

By:

/s/ John Lindsay

 

Name:

John Lindsay

 

Title:

Vice President

 





S-2

 

--------------------------------------------------------------------------------

 

Amendment No. 9 to

Avnet Receivables Purchase Agreement

 

 

LIBERTY STREET FUNDING LLC,

 

as a Company

 

 

 

 

 

 

 

By:

/s/ Jill A. Russo

 

Name:

Jill A. Russo

 

Title:

Vice President

 

 

 

 

 

 

Commitment:  $136,000,000

THE BANK OF NOVA SCOTIA,

 

as a Financial Institution

 

 

 

 

 

 

 

By:

/s/ Diane Emanuel

 

Name:

Diane Emanuel

 

Title:

Managing Director

 





S-3

 

--------------------------------------------------------------------------------

 

Amendment No. 9 to

Avnet Receivables Purchase Agreement

 

 

 

 

 

VICTORY RECEIVABLES CORPORATION,

 

as a Company

 

 

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

Name:

David V. DeAngelis

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Commitment:  $113,333,333.33

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

NEW YORK BRANCH, as a Financial Institution

 

 

 

 

 

 

 

By:

/s/ Eric Williams

 

Name:

Eric Williams

 

Title:

Managing Director





S-4

 

--------------------------------------------------------------------------------

 

Amendment No. 9 to

Avnet Receivables Purchase Agreement

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Company

 

 

 

 

 

 

 

By: 

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

 

 

 

 

 

Commitment:  $111,111,111.11

PNC BANK, NATIONAL ASSOCIATION,

 

as a Financial Institution

 

 

 

 

 

 

 

By: 

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President





S-5

 

--------------------------------------------------------------------------------

 

Amendment No. 9 to

Avnet Receivables Purchase Agreement

 

 

 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Company

 

 

 

 

 

 

 

By:

/s/ T. J. Lockwood

 

Name:

T. J. Lockwood

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Commitment:  $66,666,666.67

BRANCH BANKING AND TRUST COMPANY,

 

as a Financial Institution

 

 

 

 

 

 

 

By:

/s/ T. J. Lockwood

 

Name:

T. J. Lockwood

 

Title:

Vice President

 





S-6

 

--------------------------------------------------------------------------------

 

Amendment No. 9 to

Avnet Receivables Purchase Agreement

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Company

 

 

 

 

 

 

 

By:

/s/ Elizabeth R. Wagner

 

Name:

Elizabeth R. Wagner

 

Title:

Vice President

 

 

 

 

 

 

Commitment:  $133,333,333.33

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Financial Institution

 

 

 

 

 

 

 

By:

/s/ Elizabeth R. Wagner

 

Name:

Elizabeth R. Wagner

 

Title:

Vice President

 





S-7

 

--------------------------------------------------------------------------------

 

Amendment No. 9 to

Avnet Receivables Purchase Agreement

 

 

 

 

 

Manhattan Asset Funding

 

Company LLC, as a Company

 

 

 

 

By: 

MAF Receivables Corp., its member

 

 

 

 

 

 

 

By:

/s/ Irina Khaimova

 

Name:

Irina Khaimova

 

Title:

Vice President

 

 

 

 

 

 

 

SMBC NIKKO SECURITIES AMERICA, INC.,

 

as agent for the SMBC Company

 

 

 

 

 

 

 

By: 

/s/ Yukimi Konno

 

Name:

Yukimi Konno

 

Title:

Managing Director

 

 

 

 

 

 

Commitment:  $113,333,333.33

Sumitomo Mitsui Banking Corporation, as a Financial Institution

 

 

 

 

 

 

 

By: 

/s/ David W. Kee

 

Name:

David W. Kee

 

Title:

Managing Director

 

 

 



S-8

 

--------------------------------------------------------------------------------

 

Amendment No. 9 to

Avnet Receivables Purchase Agreement

SCHEDULE A

COMMITMENTS, COMPANY PURCHASE LIMITS
AND RELATED FINANCIAL INSTITUTIONS

Commitments of Financial Institutions

 

 

Financial Institution

Commitment

Chariot Funding LLC

$136,000,000

The Bank of Nova Scotia

$136,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

$113,333,333.33

PNC Bank, National Association

$111,111,111.11

Sumitomo Mitsui Banking Corporation

$113,333,333.33

Branch Banking and Trust Company

$66,666,666.67

Wells Fargo Bank, National Association

$133,333,333.33

 

Company Purchase Limits and
Related Financial Institutions of Companies

Company

Company Purchase Limit

Related Financial Institution(s)

Chariot Funding LLC

$133,333,333.34

Chariot Funding LLC

Liberty Street Funding LLC

$133,333,333.33

The Bank of Nova Scotia

Victory Receivables Corporation

$111,111,111.11

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

PNC Bank, National Association

$111,111,111.11

PNC Bank, National Association

Manhattan Asset Funding Company LLC

$111,111,111.11

Sumitomo Mitsui Banking Corporation

Branch Banking and Trust Company

$66,666,666.67

Branch Banking and Trust Company

Wells Fargo Bank, National Association

$133,333,333.33

Wells Fargo Bank, National Association

 

Sch-1

11952580-NYCSR07A - MSW

--------------------------------------------------------------------------------